Citation Nr: 0713288	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for Post-
Traumatic Stress Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. McPhaull



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to January 1974, and had more than 16 years of 
prior active service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for PTSD rated 10 percent effective March 5, 2004 
(date of claim).  A June 2005 rating decision increased the 
rating to 30 percent effective March 5, 2004.  

In August 2006 correspondence, the veteran's representative 
raised a claim of entitlement to a total disability rating 
based upon individual unemployability.  Such matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

Throughout the appellate period, the veteran's PTSD has been 
manifested by impairment no greater than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or other symptoms of 
like gravity is not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As noted, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The June 2005 statement of the case (SOC) provided 
the veteran notice on the downstream issue of an increased 
initial rating.  The veteran has had full opportunity to 
participate in VA's adjudicatory and appeal process, and is 
exercising his right to appeal the determinations made.  He 
is not prejudiced by any notice deficiency that may have 
occurred earlier, nor is it otherwise alleged. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations.  In that regard, the Board 
notes that the veteran's representative contends that the 
last VA examination in June 2005 was inadequate because the 
examiner did not review the veteran's claims file.  
Significantly, no other specific deficiency in medical 
history noted, or findings made on June 2005 examination is 
alleged.  Notably, the examination report itself does not 
indicate one way or another whether or not the claims file 
was reviewed, and the representative apparently inferred from 
this that it was not.  On close review of the record, the 
Board notes that in May 2005 the veteran's claims files were 
indeed transferred to the Dallas VA Medical Center in 
conjunction with the request for the examination in question.  
Consequently, the more likely inference is that the claims 
file was reviewed.  Furthermore, in the examination report 
the examiner recounted the veteran's history and complaints.  
Significantly, the veteran was examined by VA earlier in the 
appeal period (in August 2004) by another examiner who 
specifically noted that the claims file was reviewed.  The 
history noted on the two examinations was essentially 
identical.  The June 2005 examiner elicited an account of 
interim complaints and history, and specifically noted in 
what way the veteran's complaints had changed in the interim.  
As the veteran was not receiving treatment during the 
interim, no treatment records were added to the claims file 
in the interim; so there were no additional treatment records 
for the June 2005 examiner to review.  The findings reported 
on June 2005 examination were detailed, took into account the 
veteran's history, and are not charged to be inaccurate.  
Consequently, the Board concludes that the June 2005 
examination was not deficient, but was adequate for rating 
purposes.  VA's duty to assist the veteran in the development 
of facts pertinent to his claim is met.  

II.  Factual Background

The veteran's DD form 214 and service records show that he 
was a parachutist and had engaged in combat in Vietnam.

VA treatment records from December 2003 to August 2004 show 
ongoing treatment and evaluation for PTSD and depression.

In a March 2004 mental health history note, the veteran 
reported he was angry all the time and short with his wife.  
He stated he had been having recurrent nightmares, 
irritability, depressed moods, and decreased concentration 
for the past year.  He reported problems with forgetfulness 
for the past 4-5 years (i.e. names and where he is going).  
He denied suicidal or homicidal ideation.  He reported that 
he was very close with his wife, child and grandchildren.  He 
had retired from Wal-Mart in the fall of 2003.  Mental status 
examination revealed that the veteran was alert, cooperative, 
neatly dressed and groomed.  He admitted to depression, 
anhedonia, problems with concentration, and impulsive anger 
outbursts.  His affect was calm and pleasant.  He displayed 
appropriate eye contact.  His thoughts were logical and goal 
directed.  His concentration was adequate.  No hallucinations 
or delusions were noted or reported.  Insight and judgment 
were good.  The diagnoses were PTSD and depressive disorder.

On August 2004 VA examination, the veteran reported that he 
took long walks with his wife every morning, watched 
television and was enjoying retirement.  He stated that in 
March 2004 he began to become irritable due to the Iraqi war.  
He stated that seeing images [from Iraq] stirred up his own 
experiences in Vietnam.  He reported nightmares, sleep 
disturbances, irritability, and difficulty concentrating.  
Psychiatric examination revealed a pleasant looking, cleanly 
dressed individual.  He communicated well and had good 
contact with outside reality.  His attention was good, his 
thinking was goal directed and he appeared to be a happily 
retired man.  The examiner noted that based on his late-
appearing PTSD a diagnosis of mild PTSD was acceptable.  He 
indicated that the veteran was never disabled or 
incapacitated because of PTSD and could function with 
employment well in the past.  He noted that the veteran drove 
himself to the interview and had a valid driver's license.

On June 2005 VA examination, the veteran reported nightmares 
and sweats approximately five nights a week.  He stated that 
recently he had to sleep in a separate bed from his wife 
because he awoke at night fighting.  He had medicine 
prescribed for nerves, but discontinued it and did not return 
for further psychiatric treatment.  He did not believe he had 
a mental problem.  He, his wife, his daughter, and two 
grandchildren all lived together and got along well.  He 
talked to his two sisters and brother by telephone.  He 
attended church once a year.  He took daily walks in the 
neighborhood and in the mall.  He reported thoughts of 
suicide in the past, but had made no attempts.  He denied 
current suicidal ideation.  He did some cooking, cleaning and 
laundry, and shopped.  He drove a car and had a valid 
driver's license.  He talked on the telephone.

On mental status examination the veteran was described as 
appropriately dressed, well groomed (recently shaved) and 
with good hygiene.  He made good eye contact.  His speech had 
normal rate and volume.  His answers to questions were 
logical, relevant, and coherent.  There were no loose thought 
associations, tangentiality or circumstantiality.  He denied 
any paranoid or grandiose delusions.  He denied 
hallucinations.  He denied panic attacks.  He was oriented to 
person, place, time and situation.  He reported that he 
forgot things.  He was able to retain and recall six digits 
forward and four digits backwards; able to remember two of 
three words after five minutes without prompting, and all 
three with prompting; could accurately name the president and 
vice-president of the United States, and the governor of 
Texas; and was able to spell the word "world" backwards and 
forwards.  He was inaccurate with serial subtractions of 7 
from 100.  In testing similarities, he said he could chew 
both an apple and an orange; and a table and chair both had 
four legs.  In testing judgment, he said he would mail a 
letter that he found stamped and addressed; and if he were in 
a crowded theatre and the first to see a fire, he would alert 
others and help.  He stated that he did not believe he had 
any mental illness.  The examiner noted that PTSD was mild.

In his August 2005 VA Form 9, the veteran asserted that PTSD 
should be at least 50 percent based on the severity of the 
condition.

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.
PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9205.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
As was noted, this appeal is from the initial rating assigned 
with the grant of service connection for PTSD.  The RO has 
not assigned "staged ratings," but has assigned a 30 
percent rating for the entire appeal period.  The record does 
not reflect that at any time during the appeal period 
symptoms of the veteran's PTSD exceeded those in the criteria 
for a 30 percent rating.  Consequently, "staged ratings" 
are not indicated.

The veteran's PTSD is essentially manifested by subjective 
complaints of nightmares and chronic sleep difficulty.  
Competent (medical) evidence simply does not show 
occupational and social impairment with reduced reliability 
and productivity due to PTSD symptoms of the nature and 
gravity listed in the scheduler criteria for a 50 percent 
rating (outlined above).  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood, or other symptoms of similar gravity are not shown.  In 
that regard, while the veteran's representative specifically 
cites the veteran's allegations that he has impaired memory 
and concentration, testing for recent and remote recall and 
for concentration (e.g., serial 7s) on VA examination did not 
reveal any significant deficiencies.  The veteran apparently 
had uneventful employment until he retired (at, or 
approximately age 70) in the fall of 2003, and admits to 
being happily retired.  He gets along well with his family 
(his daughter and two grandchildren live with him and his 
wife).  He regularly talks on the telephone with his two 
sisters and brother.  He helps with household chores.  He 
drives himself to and from locations and still possesses a 
valid driver's license.  Reduced reliability or productivity 
due to psychiatric symptoms is not shown.  In short, the 
veteran functions quite well, and the disability picture 
presented is not one consistent with the degree of severity 
necessary for the next higher, 50 percent, rating for PTSD 
(and does not approximate those criteria).  

The preponderance of the evidence is against this claim, and 
it must be denied.



ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


